Lathrop, J.
We are of opinion that the decree of the court below sustaining the demurrer and dismissing the bill was right. The bill sets out that the plaintiff has an exclusive contract with the defendant Dunbar to sell to him the milk that he should use or require in his business, and that he paid $100 as a consideration for the contract; and this is all so far as the contract is concerned. The relief sought against Dunbar is that he be restrained from buying milk for use in his business *24from any person other than the plaintiff during the existence of said contract. There is nothing-stated as to the length of time that the contract is to continue, the price at which the milk is sold, the amount to be delivered or the time and place of delivery. While the relief sought is negative in its character, we do not think that it should be granted, where we would not enforce the contract specifically. And we are of opinion that enough does not appear in this case to show that the court ought to grant specific performance. Boston & Maine Railroad v. Babcock, 3 Cush. 228. Pray v. Clark, 113 Mass. 283. Lynes v. Hayden, 119 Mass. 482. See also Ashcroft v. Butterworth, 136 Mass. 511.

Decree affirmed.